DETAILED ACTION
  This action is in reply to papers filed 5/18/2021.  
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190038776A1, published 2/7/2019.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 67-74 in the reply filed on 5/18/2021 is acknowledged. Upon further consideration, Examiner has withdrawn the Restriction Requirement between Group I (claims 56-66 and 75) and Group II (claims 67-74). Accordingly, claims 56-75 are pending and examined herein. 

Claim Objections
Claims 61 and 70 are objected to because of the following informalities:  The claims contain nucleotide sequences immediately followed by a SEQ ID number enclosed within parentheses. For example, see claim 61 copied below. 

    PNG
    media_image1.png
    364
    1023
    media_image1.png
    Greyscale

Since the parentheses enclosed SEQ ID number corresponds to the recited nucleotide sequence, the inclusion of both, in the claim, is unnecessary. For the purposes of readability, Examiner suggests canceling the recited nucleotide sequence (e.g. GAAAUUAAACUACACAC) and leaving the SEQ ID number (e.g. SEQ ID NO: 1158) that corresponds to the canceled nucleotide sequence. Furthermore, the SEQ ID number should not be enclosed within parentheses. Finally, it is redundant to recite, in the claim, how many nucleotides are contained in the SEQ ID number. Applicant should consider stating that the guide sequence is 100% identical to SEQ ID NO: 1158 or using language that makes the same point. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Prior Art Rejection 1


Claim(s) 56-57, 63-67 and 72-75 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Black et al. (WO2014197748A2, Identified as ‘UNIV DUKE’ under Foreign Patents in IDS filed 8/8/2018).

Regarding claim 56 and claim 75 (in-part), Black discloses an in vitro (as in claim 63) (Pg. 104, para. 309) method of modifying a mutant dystrophin gene in the genome of a muscle cell (as in claim 64) derived from a subject suffering from Duchenne muscular dystrophy (Pg. 4-5,  para. 15-17), the method comprising introducing into the cell: a) a class 2 CRISPR/Cas endonuclease (Pg. 37, para. 168); and b) first and second CRISPR/Cas guide RNAs corresponding to the class 2 CRISPR/Cas endonuclease (as in claim 72) (Pg. 37, para. 166), wherein the first CRISPR/Cas guide RNA comprises a guide sequence that hybridizes to a target sequence within intron 44 of the mutant dystrophin gene (Pg. 36, para. 164), and the second CRISPR/Cas guide RNA comprises a guide sequence that hybridizes to a target sequence within intron 55 of the mutant dystrophin gene, and wherein said introducing results in deletion of a greater than 330-kilobase region of the mutant dystrophin gene comprising exons 45-55 (Pg. 101-102, para. 305). Regarding claim 57, Black discloses the class 2 CRISPR/Cas endonuclease is a type II CRISPR/Cas endonuclease, Cas9 protein (as in claim 73)  (Pg. 36, para. 164-165). Black discloses transplanting the genetically corrected cells back into the patient (as in claim 65 and claim 66) (Pg. 43, para. 185), for the purposes of treating Duchenne muscular dystrophy (as further in claim 75). Regarding claim 67, Black discloses a kit (Pg. 6, para. 19) for modifying a mutant dystrophin gene in a cell's genome (Pg. 5-6, para. 18), the kit comprising (i) a first CRISPR/Cas single guide RNA (as in claim 74) (Pg. 37, para. 168), wherein the first CRISPR/Cas guide RNA comprises a guide sequence having 100% complementarity over 17 or more contiguous nucleotides with a first target sequence corresponding to intron 44 of the human dystrophin gene (Pg. 43, para. 186; Pg. 91+ Table 6 ‘SEQ ID NO: DCR6’), and (ii) a second CRISPR/Cas single guide RNA (as further in claim 74), wherein the second CRISPR/Cas guide RNA comprises a guide sequence having 100% complementarity over 17 or more contiguous nucleotides with a second target sequence corresponding to intron 55 of the human dystrophin gene(Pg. 43, para. 186; Pg. 91+Table 6 ‘SEQ ID NO: DCR7’). With respect to the last ‘wherein’ clause in claim 67- wherein the first and second target sequences are separated from each other by greater than 330 kb, this limitation is not given any structural weight. This is because the claimed invention is drawn to a kit comprising various elements. The ‘wherein’ clause is an intended result and is immaterial to the claimed kit because the process of using the elements in the kit is not what is being claimed. See MPEP 2114 (II). [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)
Accordingly, Black anticipates the claimed invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 2

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (WO2014197748A2, Identified as ‘UNIV DUKE’ under Foreign Patents in IDS filed 8/8/2018) as applied to claims 56-57, 63-67 and 72-75 above, and further in view of Zetsche et al. (Cell. 2015 Oct 22; 163(3):759-71.).
The teachings of Black are relied upon as detailed above. And although Black teaches a Class 2 CRISPR/Cas endonuclease protein, Black fails to teach the class 2 CRISPR/Cas endonuclease is a Cpf1 protein (as in claim 58).
Before the effective filing date of the claimed invention, Zetsche et al. characterized Cpf1-containing class 2 CRISPR systems and showed that its effector protein, Cpf1, is a single RNA-guided endonuclease (as in claim 58). Continuing, Zetsche teaches Cpf1 substantially differs from Cas9—to date, the only other experimentally characterized class 2 effector—in terms of structure and function and might provide important advantages for genome-editing applications. Specifically, Zetsche teaches Cpf1 contains a single identified nuclease domain, in contrast to the two nuclease domains present in Cas9 (Pg. 8, para. 3). Moreover, Zetsche adds that perhaps the most notable feature of Cpf1 is that it is a single crRNA-guided endonuclease and that unlike Cas9, which requires tracrRNA to process crRNA arrays and both crRNA and tracrRNA to mediate interference, Cpf1 processes crRNA arrays independent of tracrRNA, and Cpf1-crRNA complexes alone cleave target DNA molecules, without the requirement for any additional RNA species. Zetsche notes that this feature could simplify the design and delivery of genome-editing tools (‘Discussion’, paragraph bridging Pg. 8 and Pg. 9). 
When taken with the teachings of Zetsche et al., one of ordinary skill in the art would have found it prima facie obvious to substitute the Cas9 protein of Black et al. for the Cpf1 protein of Zetsche et al. with a reasonable expectation of arriving the at the claimed invention. The skilled artisan would have been sufficiently motivated to make such a substitution because Zetsche observed two advantages of Cpf1 over Cas9- (1) the need for just one RNA in a gene-editing complex~ hence, Cpf1 could be simpler to use than Cas9, which in its natural form requires two RNAs and (2) Cpf1 is smaller than the standard Cas9, making it easier to deliver into cells and tissues. 
Thus, for these advantages, the substitution would have been prima facie obvious. 



Prior Art Rejection 3
Claim 59-61 and 68-71 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (WO2014197748A2, Identified as ‘UNIV DUKE’ under Foreign Patents in IDS filed 8/8/2018) as applied to claims 56-57, 64-67 and 72-75 above, and further in view of Huston et al. (PgPub WO2016161380A1, Filed 4/1/2016, PRIORITY DATE 4/1/2015).

Examiner’s Comment: For Applicant’s convenience, a modified version of the publicly available provisional application (62/141,833) that affords the Huston WO document a priority date of 4/1/2015 is attached.  Note that ‘WO2016161380A1’‘is the corresponding publication of PCT /US2016/025738.’ 

The teachings of Black are relied upon as detailed above. However Black fails to teach (1) the guide sequence of the first CRISPR/Cas guide RNA comprises (a) the 17 nucleotide sequence set forth in any of SEQ ID NOs: 1155-1159 or (b) the 20 nucleotide sequence set forth in any of SEQ ID NOs: 1150-1154 and SEQ ID NOs: 1223-1269 (as in claim 59 and claim 68); (2) the guide sequence of the second CRISPR/Cas guide RNA comprises (a) the 17 nucleotide sequence set forth in any of SEQ ID NOs: 1175-1179 or (b) the 20 nucleotide sequence set forth in any of SEQ ID NOs: 1170-1174 and SEQ ID NOs: 1318-1365 (as in claim 60 and claim 69) or (3) that (a) the guide sequence of the first CRISPR/Cas guide RNA comprises the 17 nucleotide
sequence GAAAUUAAACUACACAC (SEQ ID NO: 1158), and the guide sequence of the second CRISPR/Cas guide RNA comprises the 17 nucleotide sequence AUGAUGCUAUAAUACCA (SEQ ID NO: 1177); or (b) the guide sequence of the first CRISPR/Cas guide RNA comprises the 20 nucleotide sequence GUUGAAAUUAAACUACACAC (SEQ ID NO: 1153) and the guide sequence of the second CRISPR/Cas guide RNA comprises the 20 nucleotide sequence UGUAUGAUGCUAUAAUACCA (SEQ ID NO: 1172) (as in claim 61 and claim 70).
Before the effective filing date of the claimed invention, Huston et al. taught CRISPR/CAS related compositions and methods for treatment of DMD (Abstract). At Pg. 7, lines 28-32, Huston teaches targeting domains for use in gRNAs for altering a DMD target position. Huston adds that the targeting domains of each gRNAs can comprise nucleotide sequences set forth in SEQ ID NOs: 206-826366. Huston teaches the target site of said domains were intron 44 and intron 55 (as in claim 71, in-part) (Pg. 121, lines 25-31).
Regarding claim 59(b), claim 68 (b), claim 61(b) (in-part) and claim 70(b) (in-part), Huston et al. teach a sequence that is 100% identical to SEQ ID NO: 1153 (as further in claim 71). The sequence comparison between the sequence of Huston and SEQ ID No: 1153 is copied below. This sequence can be found on pg. 608 of the provided modified provisional. This sequence is identified as DMD-27309/SEQ ID NO: 27695.
RESULT 1
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY

  Query Match             100.0%;  Score 20;  DB 73;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GUUGAAAUUAAACUACACAC 20
              ||||||||||||||||||||
Db          1 GUUGAAAUUAAACUACACAC 20

Regarding claim 60(b), claim 69 (b), claim 61(b) and claim 70(b), Huston et al. teach a sequence that is 100% identical to SEQ ID NO: 1153 (as further in claim 71). The sequence comparison between the sequence of Huston and SEQ ID No: 1172 is copied below.  This sequence can be found on pg. 128 of the provided modified provisional application. This sequence is identified as DMD-5736/SEQ ID NO: 6122.
RESULT 1
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  

  Query Match             100.0%;  Score 20;  DB 73;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 UGUAUGAUGCUAUAAUACCA 20
              ||||||||||||||||||||
Db          1 UGUAUGAUGCUAUAAUACCA 20



When taken with the teachings of Black et al., one of ordinary skill in the art would have found it prima facie obvious to use the guide sequences taught in Huston in the CRISPR mediated gene editing system of Black et al. The skilled artisan would have had a reasonable expectation of achieving the goal of treating DMD, as so set forth in Black et al., because Huston teaches their targeting domains are for use in gRNAs for altering a DMD target position.
Thus, the claimed invention would have been prima facie obvious. 
Prior Art Rejection 4
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (WO2014197748A2, Identified as ‘UNIV DUKE’ under Foreign Patents in IDS filed 8/8/2018) as applied to claims 56-57, 64-67 and 72-75 above, and further in view of Frendewey et al. (PgPub US20160145646A1, Filed 11/20/2015).
The teachings of Black et al. are relied upon as detailed above. However, Black fails to teach the target sequence within intron 44 and the target sequence within intron 55 are separated from each other by (a) 500 kb or more, or (b) 700 kb or more.
Before the effective filing date of the claimed invention, Frendewey et al. taught methods for modifying a genome within a cell using guide RNAs (Abstract). Frendewey teaches the first and second CRISPR RNA recognition sequences can be separated by about 500 kb to 1 Mb (as in claim 62) (Pg. 2, para. 12). 
When taken with the detailed teachings of Frendewey et al., one of ordinary skill in the art would have had a reasonable expectation of modifying the teachings of Black such that the target sequence within intron 44 and intron 55 were separated from each other by 500 kb to 1 Mb. The skilled artisan would have been motivated to make such a modification in order to compare the therapuetic benefit of cells with deletions larger than 500 kb and cells with deletions of about 330 kb (exons 45-55), as taught by Black, when transferred back into the DMD patient. 
Accordingly, the modification would have been prima facie obvious. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632